SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

535
CA 12-01792
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


TERESA FRENCH, PLAINTIFF-APPELLANT,

                     V                                                  ORDER

RIVERSHORE INCORPORATED AND THOMAS J. BECKHORN,
DEFENDANTS-RESPONDENTS.


LAW OFFICE OF FRANK S. FALZONE, ESQ., BUFFALO (FRANK S. FALZONE OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

DAMON MOREY LLP, BUFFALO (MICHAEL L. AMODEO OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered September 10, 2012. The order denied the motion of
plaintiff for summary judgment on liability and denied the motion of
plaintiff to dismiss or sever the third-party action.

     Now, upon the stipulation of discontinuance signed by the attorneys
for the parties on January 10, 2013, and filed in the Niagara County
Clerk’s Office on January 14, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   April 26, 2013                         Frances E. Cafarell
                                                  Clerk of the Court